Citation Nr: 0424497	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
right knee disability.

2.  Entitlement to a rating higher than 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 RO decision which denied an increase in a 10 
percent rating for a service-connected low back disability, 
and granted a compensable 10 percent rating for a service-
connected right knee disability.  The veteran appeals for a 
higher ratings for both conditions.  In December 2003, the 
veteran testified at a Travel Board hearing at the RO.

The present Board decision addresses the issue of entitlement 
to a rating higher than 10 percent for a right knee 
disability.  The remand at the end of the decision addresses 
the issue of entitlement to a rating higher than 10 percent 
for a low back disability.  This issue is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right knee disability is manifested by 
degenerative joint disease (arthritis) with full extension 
and flexion to 135 degrees, and has no recurrent subluxation 
or lateral instability.






CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1967 to August 1969.  His service medical records show 
treatment for both knees during service, including a 
patellectomy on the left knee.  

VA outpatient treatment records dated in 2000 show the 
veteran complaining of right knee pain on several occasions.  
In February 2000, he indicated that his right knee gave out 
occasionally, and it was noted that he wore a right knee 
brace at this time and had no edema and was non-tender.  In 
March 2000, he was indicated as having full range of motion 
in the right knee with no swelling, and in April 2000 he had 
flexion of 135 degrees in the right knee and extension of 0 
degrees. 

Social Security Administration (SSA) records dated in October 
2000 show that the veteran was found to be under a disability 
as of August 15, 1999.  He was found to be severely impaired 
by a nephrotic syndrome.

In November 2000, the veteran was given a VA joints 
examination.  He complained of pain and buckling in his right 
knee, and said he used analgesic cream for relief.  He 
reported flare-ups twice a week that lasted for a few hours.  
He said cloudy and rainy weather aggravated his pain, and 
analgesic cream decreased it.  Prolonged walking, standing, 
and bending were painful, and he used a cane to walk.  He 
stated that he had last worked in December 1999.  

On physical examination, his right knee had extension of 0 
degrees and flexion of 135 degrees.  He did not indicate pain 
while performing range of motion testing.  There was mild 
tenderness over the right knee.  It was noted that he walked 
with a cane and had normal gait.  Right knee X-rays from 
August 2000 were within normal limits.  The examiner's 
diagnosis was arthralgia of the right knee with normal X-ray 
findings.  The examiner opined that the veteran's right knee 
pain was related to his left knee condition.

In March 2001, the RO granted service connection for a right 
knee disability as secondary to the veteran's service-
connected left knee disability.  A noncompensable (0 percent) 
rating was assigned for the condition.

VA outpatient treatment records from July 2001 show the 
veteran being seen with severe degenerative joint disease in 
the knees.  He was noted as having degenerative joint disease 
of the right knee with effusion, and ambulated slowly with a 
cane and had difficulty getting up from a sitting position.  
It was indicated that he used knee braces and needed new 
ones.  

In March 2002, the veteran filed his claim for a compensable 
rating for his service-connected right knee disability.

In May 2002, the veteran was given another VA joints 
examination.  He reported pain in his knees and was using 
bilateral knee braces.  He said that he had flare-ups 
approximately four times a month and these lasted for a few 
hours.  Prolonged walking aggravated his pain, and bending 
and lifting were painful.  He was unable to squat.  He 
reported no history of injury or surgery to his right knee.  
Episodes of dislocation or recurrent subluxation were not 
reported for the right knee.  

On physical examination, extension was 0 degrees in the right 
knee and flexion was 135 degrees.  Prolonged standing and 
walking aggravated his pain.  There was no swelling of the 
knees, but there was mild tenderness over both knees.  He 
walked with a cane and had a mild limp to the left.  No 
ankylosis was noted, and no leg length discrepancy was noted.  
Range of motion of both knees was within the normal range.  
Some left knee instability was noted.  X-rays from March 2002 
showed early degenerative arthritis of the right knee.  The 
examiner's diagnosis was pain in both knees secondary to 
early degenerative arthritis with mild functional loss.  

In June 2002, the RO granted a compensable rating, to 10 
percent, for the veteran's service-connected right knee 
disability.  The veteran appealed for a higher rating.

VA outpatient treatment records dated in 2002 show the 
veteran being seen in February with right knee effusion and 
degenerative joint disease of the knees being diagnosed.  In 
May 2002, he complained of new pain in his right knee, and 
said he had an unstable right knee with resulting arthritis.  
In June 2002, it was indicated that he was undergoing 
physical therapy, and had shown a 40 percent improvement in 
the joint flexibility, mobility, and muscle strength in his 
knees.  In August 2002, he again complained of pain in both 
knees, and was using a cane to ambulate.

In December 2003, the veteran testified at a Travel Board 
hearing at the RO.  He said he was having trouble with 
swelling in his right knee, and said his pain in the knee was 
an 8 or 9 on a scale of 1 to 10.  He indicated that he had 
pain in the knee every day, and said it occasionally was 
unstable and gave out on him.  He said he could walk about a 
mile before having pain in the knee.  He reported problems 
sleeping, and said he used a cane and a right knee brace as 
assistive devices.  He testified that he was on medication 
for his knee, and was not currently working.  He stated that 
his knee limited his activities and gave him difficulty in 
cutting the grass and fishing.  He further stated that his 
knee became swollen a couple of times each month, and stayed 
swollen for three or four days on each occasion.  He 
indicated his belief that his right knee disability was 
getting worse.  

II.  Analysis

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through the May 2002, July 2002, September 2002, and January 
2004 letters from the RO to the veteran regarding his claim, 
and the September 2002 SOC, the RO notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  
Consequently, the Board finds that the veteran has received 
sufficient notice of the information and evidence necessary 
to support his claim, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board finds that the RO's January 2004 letter to the 
veteran, along with other communications issued by the RO to 
the veteran, satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In January 2004, 
the veteran submitted a letter in which he indicated that he 
had submitted all available evidence for his claim.
 
In addition to the above-cited authority, the Board points 
out that in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court appears to indicate that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  

With regard to the duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of May 2002 (pages 1 and 2) 
notifies the veteran of the importance of showing a current 
disability.  With regard to the duty to notify the veteran 
what evidence, if any, is to be obtained by the VA (the 
second Pelegrini notice requirement), both the letters of 
July 2002 (page 3) and January 2004 (page 4) note the actions 
the RO will undertake.  With regard to the duty to notify the 
veteran what evidence, if any, is to be provided by the 
claimant (the third Pelegrini notice requirement), the 
letters of May 2002 (page 2) and September 2002 (page 2) 
informed the veteran of evidence the VA needed from him.  
With regard to the duty to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
his claim (the fourth Pelegrini notice requirement), in the 
January 2004 letter (page one) the RO asks the veteran to 
submit any relevant evidence which has not previously been 
considered by VA.  In addition to the above, at hearing, the 
Board insured that all records had been obtained. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A 
§ 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").  

The Board notes that, in the case on appeal, the documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the June 2002 rating action.  However, 
following the issuance of the June 2002 rating action, the RO 
issued letters to the veteran meeting the Pelegrini 
requirements.  

In any event, in this case, any lack of full Pelegrini notice 
prior to a rating action has not, in any way, prejudiced the 
appellant.  As indicated above, the RO issued multiple 
letters and the SOC explaining what was needed to 
substantiate the claim and the veteran was thereafter 
afforded the opportunity to respond.  The RO specifically 
notified the veteran of the VCAA duties to notify and assist.  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  Relevant medical records have been 
obtained and VA examinations have been provided.  The veteran 
was afforded a personal hearing in December 2003.  Neither 
the veteran nor his representative have indicated that there 
is any outstanding pertinent evidence that the RO has not 
already obtained or attempted to obtain that could be 
obtained, following a detailed review of this question by the 
Board.  Review of this case indicates no pertinent medical 
evidence that would support the veteran's claim is available.  
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  

Increased rating for a right knee disability

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension of a 
leg is rated 0 percent when limited to 5 degrees, 10 percent 
when limited to 10 degrees, and 20 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
When the requirements for a compensable rating under this 
code are not met, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.

The recent VA examinations and treatment records show the 
veteran as having right knee flexion of 135 degrees and full 
extension.  There is X-ray evidence of arthritis in the right 
knee.  If the veteran's right knee disability was rated 
strictly under the limitation-of-motion codes, it would be 
rated 0 percent.  However, the presence of arthritis with at 
least some limitation of motion supports the veteran's 
current 10 percent rating under the arthritis codes.  There 
is no objective indication that pain on use of the right knee 
results in such limitation of motion that a rating higher 
than 10 percent would be justified under limitation-of-motion 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 
Vet. App. 202 (1995).    

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 23-97 and 9-98.  The veteran 
complains of his right knee giving way at times and he 
reports that he uses a brace on the knee.  However, the 
recent examinations contain no objective findings of the 
right knee being unstable.  There is no credible medical 
evidence of even slight recurrent subluxation or lateral 
instability of the right knee, and thus a 10 percent rating 
for right knee instability under Code 5257 is not warranted.  
38 C.F.R. § 4.31.  It follows that, in addition to the 10 
percent rating assigned for right knee arthritis with 
limitation of motion, there may be no separate compensable 
rating based on right knee instability.  It is the finding of 
the Board that the VA examinations reports only provide 
negative evidence against this claim.

There is no objective evidence that the right knee is 
currently manifested by either slight recurrent subluxation 
or slight lateral instability.  Further, because the veteran 
shows essentially full extension and flexion, a compensable 
rating under Codes 5260 (limitation of flexion) or 5261 
(limitation of extension) would also appear to be 
inappropriate.  The VA examination reports, which the Board 
finds were thorough and entitled to great probative weight, 
revealed there was full range of motion in the knee and there 
was no functional impairment due to pain.  A "mild" 
functional loss was noted within the May 2002 VA examination.  
Such a finding only provides negative evidence against this 
claim.  A 10 percent evaluation under 38 C.F.R. § 4.71a, Code 
5003 (degenerative arthritis) is appropriate because x-ray 
studies have shown arthritis in the knee.  

The Board has considered the veteran's complaints of severe 
pain and limitations of function he associates with his right 
knee disability in light of the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA regulations mandate 
consideration of functional impairment due to pain.  In this 
case, however, the Board finds that the medical evidence does 
not support the contentions of the veteran regarding severe 
pain and limitations of function associated with his right 
knee disability.  The regulation provides the caveat that 
dysfunction due to pain must be supported by adequate 
pathology as well as being evidenced by the visible behavior 
by the claimant.  38 C.F.R. § 4.40 (emphasis added).  There 
is no medical record that supports a conclusion that the 
veteran has severe, moderate or constant pain due to his 
service-connected right knee disability.  In fact, findings 
do not reflect adequate pathology of a right knee disorder to 
support a rating in excess of 10 percent.

The Board has considered all potential applicable diagnostic 
codes.  However, there is no diagnostic code that provides a 
basis for assigning a higher rating  The Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence that the disability at issue causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  

The preponderance of the evidence is against this claim, and 
it must be denied.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for a right knee disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a right knee disability is denied.


REMAND

The veteran also seeks a rating higher than 10 percent for a 
service-connected low back disability.  The Board notes that 
during the pendency of the veteran's appeal, the criteria for 
evaluating spinal disabilities were revised.  The Schedule 
for rating disabilities of the spine was revised effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Under these new regulations, back disabilities are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine ......				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

The RO has neither notified the veteran of revised rating 
criteria nor adjudicated the veteran's claim pursuant to the 
revised criteria for evaluating disabilities of the spine.  
In the Board's opinion, the veteran could be prejudiced as a 
result of the Board deciding the claim under the new criteria 
before the RO has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Evidence of record shows that the veteran's last VA 
examination was in May 2002.  The Board notes that the rating 
criteria have been amended since the last examination.  
Therefore, in light of the veteran's testimony, the Board 
finds that a current examination is necessary to determine 
the appropriate evaluation for the veteran's low back 
disability, and also to obtain a more recent assessment of 
the current severity of the condition.

The RO should arrange for the veteran to undergo a VA 
examination to obtain the medical information needed to 
fairly adjudicate the claim on appeal.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 
  
1.  The RO should send the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should arrange for the veteran 
to be scheduled for an examination which 
addresses the current severity of his 
service-connected low back disability.  
Pertinent information in the claims 
folder should be reviewed by the 
examiner.  Any necessary related studies, 
including X-ray studies and range of 
motion testing in degrees, should be 
done.  The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).
  
6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                     
______________________________________________
JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



